DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation/Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
processing circuitry and imaging apparatus (i.e. apparatus for imaging) of claims 1-13, 16, 24, and 25,
non-transitory computer-readable medium comprising instructions…. of claims 15 and 23, and
calculating, with the processing circuitry…of claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15, 19-22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitations “processing circuitry…” of claims 1-13, 16, 24, and 25, “calculating, with the processing circuitry” of claims 14 and 19-22, and “non-transitory computer-readable medium comprising instructions….” of claims 15 and 23 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes what the calculation process program achieves, but the specification does not reveal what the program is (e.g. the logic or algorithm with sufficient discrete steps to achieve the results claimed).  Sections 31-35 (e.g. fig 14) are shown as boxes which are described to be calculation processes, but the specification does not show what calculations are performed, but rather recite what the results of the calculations are.  The independent claims recite that “at least two areas” are used to “compensate for the conflicting inspection-related-angle-dependent components” and are “included in the sensing data.” The specification states a mean of the images are taken (e.g. [0054]), but is that all? Does it require calculating the direction of the plant growth? Selecting the processing circuitry is configured to perform a calculation process using the first piece of data and the second piece of data in which a first azimuth angle of the first sensing direction is opposite to a second azimuth angle of the second sensing direction”; claim 6), but the disclosure fails to show what these programs are and how the algorithm of a dependent claim (e.g. claim 6) is more narrow than the independent claim (e.g. “the processing circuitry is configured to perform a calculation process using at least two areas where azimuth angles of a growing direction of the plant are opposite to each other” claim 1 and “the processing circuitry is further configured to average the first inspection-related-angle- dependent component and the second inspection-related-angle-dependent component” claim 25). Because it is not clear what the algorithms are and how the independent claim encompasses a broader scope than the dependent claims, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 1, 3-15, 20-22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, and thus its dependent claims, the recitation that the memory “stores” sensing data is not definite. It is not clear if the memory must have stored thereon the sensing data or is a memory that can store sensing data. The present recitation appears to describe what the memory is for (i.e. it describes what the memory does, not what it is). It is not required to have the sensing data stored, however, Applicant argues differently, and thus the claims are indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3-15, 19-22, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed above the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions for the elements “processing circuitry…,” “calculating, with the processing circuitry,” and “non-transitory computer-readable medium comprising instructions….” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As such claims 1-15 and 19-25 are rejected for failing to comply with the written description requirement as guided by M.P.E.P. 2181(IV).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 12, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claims 11 and 12’s only directed at limiting the sensing data which is the object intended to be operated on by the apparatus of claim 1. The limitations of claims 11 and 12 do not further limit the structure of the apparatus of claim 1.  Claim 24 recites the orientation of the imaging apparatuses and does not structurally further limit the memory/processing circuitry of claim 1. As Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 10, 11-13, 24, and 25, as interpreted by the Examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraoka et al. (US 2015/0192469). 
Teraoka et al. show a method and colorimeter and also shows (numbers in parentheses normally indicate the item number and brackets indicate paragraph number):
1. (Claim 15 also as it is drawn to the operation of the apparatus corresponding to claim 1) An inspection apparatus (e.g. Figs. 6, 16A) comprising:

an processing circuitry [0082] (70) configured to (“configured to” is taken to mean “capable of”)
retrieve the sensing data from the memory [0119], and 
calculate [0120] an inspection value for inspecting the inspection target based on the sensing data (“Accordingly, the attitude error can be reduced through a correction process involving averaging.” [0057]),
wherein the calculation of the inspection value compensates for the conflicting inspection-related-angle-dependent components relative to the inspection target and included in sensing data [0120], 
wherein the conflicting inspection-related-angle-dependent components include a first inspection-related-angle-dependent component (“attitude error”; e.g. at [0057]) associated with first sensing data from a first imaging apparatus (5A, 22A) at a first location and a second inspection-related-angle-dependent component associated with second sensing data from a second imaging apparatus (5B, 22B) at a second location that is different than the first location (5B and/or 52-2 and 22B are not at the same location as 5A and/or 52-1 and 22A),
wherein a first angle formed by a first optical axis of the first imaging apparatus relative to a perpendicular line on a center of the inspection target and a second angle formed by a second optical axis of the second imaging apparatus relative to the 
wherein the inspection target is capable of being a plant, and
wherein the processing circuitry is configured to perform a calculation process using at least two areas where azimuth angles of a growing direction (most plants grow in all directions, and in particular vertically up) of the plant are opposite to each other to compensate for the conflicting inspection-related-angle-dependent components relative to the inspection target and included in the sensing data (“Accordingly, the attitude error can be reduced through a correction process involving averaging.” [0057]).

Please note claim 1 is drawn to structure and as such must distinguish from prior art in terms of structure. Claim 1 requires the apparatus to have two structural elements (a memory and a processing circuitry).  The recitation to the sensing data is an object intended to be worked upon by the memory and processing circuitry and is not found to structurally limit the memory or the processing circuitry. See M.P.E.P. 2115 which guides that a material or article worked upon does not limit apparatus claims. The sensing data is not found to be an element of the inspection apparatus, nor found to impart any particular structure to the memory or the processing circuitry. Similarly, the limitations drawn to the inspection target being a plant and the imaging apparatuses are not found to be an element of the claimed inspection apparatus, nor found to impart any structure to the memory or the processing circuitry. The claim only requires the processing circuitry to be capable of operating on such data and does not require the prior art to be operated on the data.


6. The inspection apparatus of claim 1, wherein
the sensing data includes a first piece of data (D1A; Fig. 11) that is based on a first sensing direction of the inspection target,
the sensing data includes a second piece of data (D2A) that is based on a second sensing direction of the inspection target, and
the processing circuitry is configured to perform a calculation process using the first piece of data and the second piece of data in which a first azimuth angle of the first sensing direction is opposite (“symmetric”; see Figs. 6, 16A) to a second azimuth angle of the second sensing direction to compensate for the conflicting inspection-related-angle-dependent components relative to the inspection target and included in the sensing data.

8. The inspection apparatus of claim 1, wherein the processing circuitry is further configured (70, 71) to control a sensing apparatus for sensing the inspection target. 

10. The inspection apparatus of claim 8, wherein the processing circuitry is further configured to control the sensing apparatus to sense the inspection target at a timing that is in accordance with a sensing direction of sensing the inspection target and a shining direction of a light shone on the inspection target (see flow chart of Fig. 11).
as discussed above for claim 1, the sensing data and the imaging apparatuses do not serve to distinguish from prior art as they pertain to the data operated on by the inspection apparatus, and therefore claim 11 does not distinguish from Teraoka et al).
12. The inspection apparatus of claim 11, wherein the sensing data includes the sensing values in respective red, green, blue, and near-infrared wavelength ranges (The claim is rejected for the same reason as claim 11).
13. The inspection apparatus of claim 12, wherein the inspection target is a plant, and the inspection value is a normalized difference vegetation index (The recitation that the inspection target is a plant does not limit the structure of the inspection apparatus as discussed above for claim 1. The recitation that the result is a normalized difference vegetation index is drawn to the desired results from the manner of operating the inspection apparatus. The use of the colorimeter of Teraoka on a vegetable would produce a normalized difference vegetation index).

With respect to claim 24, the claim describes how the sensing data components were obtained (i.e. the locations of the first and second imaging apparatus. Claims 1 and 24 do not require the first and second imaging apparatus to be an element of the claimed inspection apparatus. Where they were located at the time the data was collected also does not affect the structure of the claimed apparatus. As such, the limitation of claim 24 is not found to provide any structural limitation on the apparatus of claim 1 because the manner in which the data was 
25. The inspection apparatus of claim 1, wherein to calculate the inspection value for inspecting the inspection target based on the sensing data, the processing circuitry is further configured to average the first inspection-related-angle- dependent component and the second inspection-related-angle-dependent component [0120].

11. The inspection apparatus of claim 1, wherein the sensing data is image data including sensing values of respective wavelength ranges acquired on the basis of a sensor that has detection devices, arranged two-dimensionally, for detecting light in different wavelength ranges for the respective wavelength ranges [0049]. 
12. The inspection apparatus of claim 11, wherein the sensing data includes sensing values in respective red, green, blue, and near-infrared wavelength ranges  (these ranges are wavelengths of the sun). 
13. The inspection apparatus of claim 12, wherein the inspection target is a plant [0046] “crop”, and the inspection value is a normalized difference vegetation index. 

With respect to claim 24, the claim describes how the components were obtained. This is not found to provide any structural limitation on the apparatus of claim 1 because the manner in which the data was obtained is not germane to the structure of the apparatus. The structure of the inspection apparatus of claim 24 is the same as the structure of the inspection apparatus of claim 1.


Response to Arguments
Objection to Specification – Title:
Applicant’s request for the objection to the title be held in abeyance has been noted.

Claim Interpretation - 35 USC § 112(f)
Applicant argues the term circuitry connotes sufficient structure to avoid invoking 35 U.S.C. 112(f) and provides the plain meaning of the term as “the plan or components of an electric circuit” and cites elements such as a central processing unit (page 11) and “computer, a CPU 101, a read only memory (ROM) 102, and a random access memory (RAM) 103.”  These are not found to be sufficient structure to perform the claimed functions.  A “plan or components of an electric circuit” and generic computer components such as a CPU are not sufficient structure to perform the claimed function because these are only able to perform generic functions, not specialized functions as recited in the claims. This is supported by Applicant’s statement of “Further, the program (emphasis added) may be processed by a single central processing unit (CPU)” The recited functions also are not found to provide sufficient structure. Applicant cites a description for Figure 17 “…example of a computer for performing the above series of processes using a program” (emphasis added). This demonstrates that “components of an electric circuit,” “CPU,” and “computer” are not sufficient structures because the program is absent from the claim.  Applicant’s citation portions of the specification does not reveal that the term “processing circuitry” (nor uses the term) as definite/sufficient structure for performing the claimed function. As such, the Examiner respectfully disagrees that the claim limitation should not be interpreted under 35 U.S.C. 112(f). 
after the images are taken. The only suggestion of the image processing found is the taking of an “arithmetic mean of the two images taken under the inspection condition described above” [0033].

Claim Rejections - 35 USC § 112(a)
Applicant argues the disclosure describes the corresponding structure for the claimed processing circuitry. The Examiner has reviewed paragraphs [0111]-[00118] and Fig. 17 and has not found sufficient structure to be disclosed. The cited passages effectively show generic computer components and do not show the program (i.e. an algorithm).

Claim Rejections - 35 USC § 112(d)
Applicant argues claims 11, 12, and 24 comply with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the sensing data is stored in the memory. The Examiner respectfully disagrees. Claim 1, which claims 11, 12, and 24 depend from recites “a memory that stores sensing data” which describes what the memory does, not its condition of the sensing data stored in the memory.

Claim Rejections - 35 USC § 102
 With regards to arguments pertaining to Glaser, the arguments are moot since Glaser is not relied upon for any rejection. Applicant argues that Teraoka does not show the inspection 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886